Title: To George Washington from Francis Mentges, 12 October 1787
From: Mentges, Francis
To: Washington, George

 

Sir
Philadelphia the 12 8bre 1787

Some time ago I presented a memorial to the Honorable the Congress respecting the Command I had from your Excellency to superintend the Hospitals in the state of Virginia, and praying for a Compensation for Extra services. To support that Claim, I inclosed your Excel. letter of the 28th March 1782, in which your Excel. signified the highest approbation of my Conduct on that Duty—Congress has taken my Memorial into Consideration and appointed a Committee to report thereon, I am now informed by a friend of mine in Congress, that it was necessary to produce to Congress a Certificate from your Excel., when I was ordered and recalled from that Command, I believe that your Excel. remembers that General St Clair marched with the Pennsy. line from york town in Virginia the 4th of November 1781—and the 5th Novr your Excel. was pleased to order me to superintend the Hospitals in the different parts of Virginia, but the latter your Excel. can not ascertain unless your Excel. will believe me that it was the 28th of March 1782, and previous to your Excellencys orders from want of necessaries for the sicke to support them, which I mentioned in my letter—I am sorry to call your Excel. attention from busseness of greater moment, necessity obliges me to request of your Excel. for a Certific⟨ate⟩ your Excel. will be the best judge wheter I am intitulled to a Compensation—certain I am that the Command not only in superintending the Hospitals, but more in paying attention to British ⟨illegible⟩ and collecting the prisoners in the Divers part of Virginia, have been very expensive to me, and were executed by me by an order from Count Rochambeau—I beg you will be pleased to answer my Request, and I am with the highest Esteem your Excel. Most Ob. humble Servt

F. Mentges

